Citation Nr: 1047635	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of cold injury to 
the upper and lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1954 to May 1956.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St, Paul, Minnesota.    


FINDING OF FACT

The preponderance of the evidence is against a finding that 
neurological disorders in the upper and lower extremities are a 
result of cold weather injury during active duty service.


CONCLUSION OF LAW

Residuals of cold injury were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification in letters from 
the RO dated in November 2008, July 2009, and June 2010.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed 
of the elements of his claim, and of the evidence necessary to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claim.  And the Veteran was provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant to 
this appeal, to include the Veteran's service treatment records, 
VA treatment records, and private treatment records.  The RO 
afforded the Veteran the opportunity to appear before one or more 
hearings to voice his contentions.  And the Veteran was provided 
with VA compensation medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for Service Connection

The Veteran contends that he incurred neurological disorders in 
his upper and lower extremities during service due to cold 
exposure, or cold injury, while serving in Korea.  In the May 
2008 rating decision on appeal, the RO denied his claims.  For 
the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). 

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2009).

In this matter, the record clearly demonstrates that the Veteran 
has current neurological disorders in his upper and lower 
extremities.  March 2009 and May 2010 VA compensation examination 
reports of record note diminished or absent sensation and/or 
reflexes in the upper and lower extremities, peripheral 
neuropathy, and numbness and burning sensations in the feet as a 
result of bilateral placement of stents due to peripheral 
vascular disease.

Moreover, the Board accepts the Veteran's many assertions of 
record that he experienced cold exposure during service because 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Here, the Veteran is clearly competent to attest to any 
hardship he may have experienced during service with regard to 
cold exposure.  Feeling cold, or feeling numbness, are 
"observable" symptoms.  See Layno, supra.  His lay statements of 
record regarding exposure to cold during service are of probative 
value therefore.  The Board notes also that a January 1955 
service treatment record indicated "patient complains of common 
cold" while an April 1956 record indicates "sore throat and 
cold."  

The Board finds, however, that the evidence of record 
preponderates against his claim that his current disorders relate 
to the conceded cold exposure during service.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

The Board notes that medical evidence is generally of probative 
value in addressing medical issues - i.e., issues regarding 
diagnosis, etiology, and medical nexus.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  And in this matter, the medical evidence, 
or lack thereof, indicates that the current disorders are 
unrelated to service.  

First, service treatment records in the claims file do not 
indicate that the Veteran sustained neurological disorders during 
service.  Rather, his May 1956 separation report of medical 
examination is negative for such disorders.  Second, the earliest 
medical evidence of a neurological disorder is found in private 
medical records dated in the mid 2000s, approximately 50 years 
following discharge from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Third, the Veteran did not file a claim for service 
connection for residuals of cold weather injury until November 
2008, which is over 50 years following service.  And fourth, the 
Veteran's claims to medical nexus are countered by the only 
medical evidence of record to comment on the issue.  See 
Espiritu, supra.  

The March 2009 VA examiner stated that to connect the Veteran's 
current disorders to his cold exposure during service would 
involve "a great degree of speculation."  This examiner instead 
provided as likely causes the Veteran's long history of smoking, 
and his several non-service-connected disorders - diabetes, 
hypertension, and vascular disease.  Furthermore, the May 2010 
examiner stated that the Veteran's disorders were "NOT a result 
of residuals from cold injury while in the military."  Rather, 
this examiner attributed the Veteran's problems to non-service-
connected factors - his diabetes-related neuropathy, peripheral 
vascular disease related to his "long, extensive smoking 
history", hypertension, and hyperlipidemia.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.")

The Board notes the articles submitted into evidence by the 
Veteran, and has reviewed them.  However, the Board also notes 
that these documents do not specifically state an opinion as to 
the relationship between the Veteran's current disorders and his 
service.  As such, the articles are insufficient to establish the 
element of medical nexus evidence here.  See Sacks v. West, 11 
Vet. App. 314 (1998).

In summary, the record shows that the Veteran has current 
neurological disorders in his upper and lower extremities, and 
indicates that the Veteran experienced cold weather exposure 
during his service in the mid 1950s.  However, the record is 
devoid of medical evidence that relates the current disorders to 
the service that ended over 50 years ago.  As such, the Board 
finds that the evidence of record preponderates against the 
Veteran's claim.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of cold injury to 
the upper and lower extremities is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


